Citation Nr: 1123545	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to head trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder, to include as secondary to head trauma. 

In August 2010, the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a March 2011 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that his current psychiatric disability, schizophrenia, was caused or aggravated by head trauma he sustained in service.  He contends that while in service, another serviceman dropped a heavy tool box on his head, causing him to stagger and hit his head against an antenna.  He contends that shortly after that incident, he began to see images that were not there, but ignored those symptoms.  He contends that shortly after separating from service, he began to experience paranoia and hallucinations that he believes began after the head trauma.  

Service treatment records reflect that on June 1977 entrance examination, the Veteran reported that his father was nervous and required "nerve pills."  A brief psychiatric interview revealed negative responses.  In May 1981, the Veteran reported twitching of his left eye.  He was advised to increase his amount of sleep until he completed school.  In January 1987, he presented with a two inch long laceration of the scalp.  He had hit his head on an antenna.  He did not lose consciousness or experience blurred vision, dizziness, or nausea.  The laceration was cleaned and dressed, and the Veteran was to keep the wound clean and dry.  On April 1988 separation examination, the Veteran denied any psychiatric symptoms and psychiatric examination was considered to be normal.  

Post-service treatment records reflect that in August 1992, the Veteran was court-ordered to receive psychiatric help when he reported hearing voices advising him to injure his parents.  His family reported a long history of "strange" behavior.   In October 1992, he was diagnosed with paranoid schizophrenia.  From that point onwards, the Veteran has been followed by a private psychiatrist to ensure compliance with medication.  These records show that he was consistently described as somber and withdrawn.  His conversation was mostly limited and he had a paranoid aspect to his facial expression.  He consistently denied experiencing any further psychiatric problems.  He was largely compliant with taking his medications.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran has not yet been afforded a VA examination.  Although the service medical records do not demonstrate the presence of a chronic psychiatric disorder, the Veteran has provided credible testimony that he began to experience visual hallucinations while in service.  Further, the service treatment records document a head laceration following head trauma.  Accordingly, because the Veteran was diagnosed with schizophrenia within four years following his separation from service, it remains unclear to the Board whether his current psychiatric disorder had its onset in service.  Therefore, a VA examination is necessary for clarification and to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that he received a court martial for fighting with another serviceman.  His service personnel records have not yet been associated with the claims file.  Because those records might support the Veteran's claim that he suffered from a psychiatric disability in service, on remand they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all service personnel records from the National Personnel Records Center (NPRC), or other appropriate storage facility, for the Veteran.  The records should be associated with the claims file.  All efforts to obtain records should be fully documented, and the facilities must provide a negative response if records are not available. 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his psychiatric disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability, to include schizophrenia, had its onset in service, specifically whether it is related to the reported in-service head trauma.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of paranoia and hallucinations after service.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


